Citation Nr: 1736530	
Decision Date: 08/31/17    Archive Date: 09/06/17

DOCKET NO.  14-01 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from December 1952 to January 1957 and from August 1957 to October 1957. The Veteran died in September 2011, and the appellant is the Veteran's surviving spouse.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a March 2012 RO decision that in pertinent part, denied service connection for the cause of the Veteran's death (which is one basis for Dependency and Indemnity Compensation (DIC)). 

A hearing was held in October 2015 before the undersigned Veterans Law Judge (VLJ) of the Board, and a transcript of this hearing is of record.

In December 2015, the Board remanded this case to the Agency of Original Jurisdiction (AOJ) for additional development. The case was subsequently returned to the Board.

Additional evidence was received from the appellant in July 2017. This evidence is subject to initial review by the Board because the appellant has not explicitly requested AOJ consideration of this evidence. 38 U.S.C.A. § 7105(e) (West 2014).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016). 38 U.S.C.A. § 7107(a)(2) (West 2014).

FINDINGS OF FACT

1. The Veteran died in September 2011.

2. At the time of his death, the Veteran was in receipt of service connection for schizophrenia, paranoid type (rated 100 percent disabling from October 2006). 

3. The signed City of Detroit death certificate dated in September 2011 indicates the Veteran's death was due to acute myocardial infarction (MI), atrial fibrillation, and congestive heart failure. 

4. A subsequent amended State of Michigan death certificate dated in October 2012 included paranoid schizophrenia as an "underlying cause" or disease or injury that initiated the events resulting in death. 

5. The Board finds that the subsequent addition of paranoid schizophrenia to the death certificate as an underlying cause of death is less probative than the July 2016 negative VA medical opinions. 

6. The weight of the competent and probative evidence does not establish that any of the terminal conditions had its onset in service, that cardiac disease or hypertension became manifest to a compensable degree during the one-year period following the Veteran's discharge from service, or that his death was otherwise attributable to an in-service disease, injury, or event.


CONCLUSION OF LAW

A service-connected disability was not a principal or contributory cause of the Veteran's death. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1310 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2016).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

VA has duties to notify and assist a claimant with her claim. See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016). The appellant was not provided with pre-adjudicatory notice regarding her claim. However, she was provided with notice as to the reasons her DIC claim was denied in the October 2013 statement of the case, and the claim was readjudicated in the July 2016 supplemental statement of the case.

VA also fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of his or her claim, which is obtainable, and therefore appellate review may proceed without prejudicing him. 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Bernard v. Brown, 4 Vet. App. 384 (1993). The appellant has submitted written statements, internet articles, and hearing testimony in support of her claim. VA has obtained service treatment records (STRs), VA and private medical records, assisted the appellant in obtaining evidence, and obtained a medical opinion as to the claim. All known and available records relevant to the issue on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  

The appellant was afforded a hearing before the Board and a copy of the transcript is of record. There is no allegation that the hearing provided to the appellant was deficient in any way and further discussion of the adequacy of the hearing is not necessary. Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016). 

Neither the Veteran nor her representative has raised any issues with the duty to notify or duty to assist. See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

The Board further finds that the RO has substantially complied with its December 2015 remand orders. In this regard, the Board directed that the Agency of Original Jurisdiction (AOJ) arrange for a VA medical opinion, and this was done. Therefore, the Board finds that no further development is necessary in this regard. See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

Analysis

The appellant contends that the Veteran's service-connected paranoid schizophrenia, including the medications used to treat this disorder, materially contributed to his death.

DIC benefits are payable to the surviving spouse of a Veteran if the Veteran died from a service-connected disability. 38 U.S.C.A. § 1310; 38 C.F.R. § 3.5 (a)(1).  In order to establish service connection for the cause of a Veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death. 38 C.F.R. § 3.312 (a). In order to constitute the principal cause of death, the service-connected disability must be one of the immediate or underlying causes of death, or be etiologically related to the cause of death. 38 C.F.R. § 3.312 (b). A contributory cause of death is inherently not one related to the principal cause. In order to constitute the contributory cause of death, it must be shown that the service-connected disability contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death. 38 C.F.R. §  3.312 (c)(1). To establish service connection for the cause of a Veteran's death, competent evidence must link the fatal disease to a period of military service or an already service-connected disability. 38 U.S.C.A. § 1310; 38 C.F.R. §§ 3.303, 3.312; Ruiz v. Gober, 10 Vet. App. 352 (1997).

At the time of his death, the Veteran's only service-connected disability was schizophrenia, paranoid type, rated 100 percent disabling.

The Veteran's certificate of death states that he died in September 2011. A City of Detroit death certificate signed in September 2011 indicates the Veteran's death was due to acute myocardial infarction (MI), atrial fibrillation, and congestive heart failure (CHF). An autopsy was not performed. He died at Triumph Rehabilitation. The approximate interval between onset of congestive heart failure and death was listed as one month, atrial fibrillation was one week and acute MI was 30 minutes. The death certificate was signed by Dr. E.

An amended State of Michigan death certificate was subsequently submitted during the pendency of the appeal, which added paranoid schizophrenia as an "underlying cause" or disease or injury that initiated the events resulting in death. The approximate interval between onset of schizophrenia and death was listed as 55 years. The State of Michigan death certificate noted it was amended in October 2012, and was signed by Dr. E. 

The Veteran's service treatment records are negative for any of the terminal conditions listed on either of his death certificates. Chest X-ray studies in January 1955 and June 1956 showed that the heart and lungs were within normal limits. On separation medical examination in January 1957, his heart and vascular system were normal. On separation medical examination from the Veteran's second period of service in October 1957, the examiner noted a Grade I systolic murmur at base, functional. Blood pressure was 130/68. His DD Form 214 from this period of service reflects that he was discharged from service for a fraudulent enlistment.

VA medical records dated from 1960 to 1961 reflect treatment for pulmonary tuberculosis. These records are negative for a cardiac disorder.

Private medical records dated in May 1967 reflect treatment for acute duodenitis. An electrocardiogram showed sinus bradycardia. Radiology studies showed left apical pleural thickening, an inconspicuous aortic arch, and a possibility of mitral stenosis or aortic stenosis; clinical correlation was needed.

VA medical records dated in 1979 and 1980 reflect that he was diagnosed with a chronic multi-system illness: systemic lupus erythematosus (SLE). In April 1980 his physician opined that his nervousness and psychosis was part of his SLE.

VA medical records dated in 1989 reflect that the Veteran was treated for schizophrenia and depression. During the hospitalization he complained of chest pain; he was diagnosed with angina pectoris. His medications included Mellaril, Atarax for lupus, and nitroglycerin for chest pain. Blood pressure was 120/68. It was noted that he smoked 1.5 packs of cigarettes per day since he was 19.

A report of a May 2006 VA echocardiogram reflects normal LV systolic function, moderate LV hypertrophy, mild mitral regurgitation, and estimated EF of 55-60 percent. A November 2006 VA outpatient treatment record reflects that he had hypertension, diabetes, lupus and COPD.

A January 2008 VA examination to determine whether the Veteran was in need of aid and attendance or was housebound reflects that the Veteran had multiple medical problems including systemic lupus, chronic obstructive pulmonary disease (COPD) with chronic hypoxic respiratory failure requiring oxygen at home, gastroesophageal reflux disease, hypertension, type II diabetes mellitus, status post tracheotomy, non-ischemic cardiomyopathy, chronic schizophrenia, benign prostatic hypertrophy (BPH), bladder outlet obstruction, cataracts, glaucoma, diabetic retinopathy, anemia, onychomycosis, transient ischemic attack, and chronic low back pain. He was on multiple medications for his medical conditions. The diagnostic assessment included the above conditions as well as chronic paranoid schizophrenia.

In an August 2009 letter, a VA physician indicated that the Veteran had paranoid schizophrenia and multiple other medical conditions: SLE, diabetes mellitus, kidney failure, systemic inflammatory response syndrome, hypertension, CHF, obesity, gouty arthritis, hepatitis C, and localized osteoarthritis of the ankle.

A July 2011 VA hospital discharge summary reflects that the Veteran presented with complaints of chest pain. It was noted that he had coronary artery disease status post non-ST-segment elevation MI (NSTEMI) in February 2011 status post cardiac catheterization, hypertension, non-ischemic cardiomyopathy, diabetes mellitus, systemic lupus erythematosus (SLE), COPD, GERD, status post tracheostomy for 15+ years, status post left lower lobe lobectomy in 1960 for tuberculosis, BPH, and schizophrenia. The discharge diagnosis was hypoxemia/hypercapnia secondary to severe COPD.

A July 2011 history and physical from Triumph Hospital reflects that the Veteran was admitted for long-term care for CHF exacerbation and debility. It was noted that his medications included Risperidone and Vicodin. The appellant wrote a note on this private medical record stating that she believed these medications made the Veteran's heart and respiratory problems worse.

A September 2011 private medical record from Kindred Hospital labeled as a death summary reflects that the Veteran was admitted for chest pain, shortness of breath and exacerbation of congestive heart failure. He also had severe COPD exacerbation and history of respiratory failure. During dialysis, he developed low blood pressure, was unresponsive and bradycardic, and telemetry showed first-degree AV block. He was treated, and had increased blood pressure and heart rate. The next morning, he had low blood pressure and no palpable pulse. A full advanced cardiac (cardiopulmonary) life support (ACLS) code restored his pulse. A short-time later, he was asystole, and there was no response to an ACLS code.

In a September 2012 statement, the appellant asserted that the Veteran's catatonic episodes strained his heart, because he almost always complained of chest pain afterward, and that such episodes were more frequent in the two months prior to his death. 

During an October 2015 Board hearing, the appellant asserted that the Veteran's service-connected psychiatric disorder caused seizures and tremors, as well as episodes where he would go to the emergency room with chest pains. She claimed that this mental and physical stress damaged his heart and led to his heart failure. She also asserted that some of the medications he was taking for his psychiatric disorder contributed to the worsening of his heart condition, and that he took them for many years prior to his death. She stated that the listed side effects for Risperdal, Sertraline, Valium and Diazepam included heart disease and/or sudden death. She stated that Dr. E., who completed the amended death certificate, treated the Veteran for the last two months of his life at a rehabilitation center.

The file includes a copy of an April 2016 letter from the appellant to Dr. E. in which she requested that he write a medical opinion to the effect that the Veteran's schizophrenia and medications for the disorder contributed to his death from a heart attack. The file does not contain a letter or medical opinion from Dr. E. regarding this appeal.

A VA medical opinion was obtained in July 2016. The VA examiner stated that the claims file was reviewed, and that the Veteran had two conditions that stand out significantly. He had been followed for years for COPD and chronic hypoxic respiratory failure. He also had a longstanding history of non-ischemic cardiomyopathy (NICM). Almost 2 years before death, an echocardiogram showed that his ejection fraction (EF) was 45%, which is compromised. An echocardiogram in February 2010 showed an EF of 30% with stage III diastolic dysfunction, severe global systolic dysfunction, moderate pulmonary hypertension and aortic valve sclerosis with restricted leaflet mobility. Cardiology noted in February 2010 severe pulmonary hypertension. The examiner opined that these conditions are all significant enough to result in death at any time, but in combination, they are even more clinically significant, and life-threatening. The medical records do not show any indication (and therefore it is less likely as not) that his service connected schizophrenia, or its medications, contributed materially or substantially to his death. 

In a July 2016 addendum VA medical opinion, the VA examiner stated that a functional murmur is also known as a physiologic, or innocent, murmur. It is of no clinical significance and is often found in young adult, or teenage persons, who are in top shape, due to frequent, rigorous, aerobic exercise. According to the American Heart Association: "If your physician or healthcare provider detects a heart murmur and recommends follow-up tests, he or she may be concerned about the possibility of a valve problem. Although some heart murmurs indicate heart valve problems, many heart murmurs are considered to be "innocent" or harmless. Innocent heart murmurs are harmless sounds made by the blood circulating normally through the heart's chambers and valves or through blood vessels near the heart. They can be common during infancy and childhood and often disappear by adulthood. They're sometimes known as "functional" or "physiologic" murmurs. Some harmless murmurs require additional tests such as an electrocardiogram (ECG) or echocardiogram (echo) to rule out the possibility of a problem. Innocent murmurs are common in children and are quite harmless. In any group of children, a large percentage is likely to have had one at some time. Innocent murmurs also may disappear and then reappear. Innocent murmurs do not require medication, do not create cardiac symptoms, and do not mean that there is a heart problem or heart disease. Most innocent murmurs disappear when a child reaches adulthood, but some adults still have them. When a child's heart rate changes, such as during excitement or fear, the innocent murmurs may become louder or softer. This still does not indicate that the murmur is abnormal or dangerous." The opined that the Veteran prior murmur was unrelated to his COPD, pulmonary hypertension, etc., that were at the root of his cardiac dysfunction that brought about his death. The service treatment records do not reveal any diagnoses which would have at least as likely as not contributed to his death. The functional murmur is not a condition, but a finding on physical exams. To further support the physiologic, transient, and not pathologic, nature of the murmur noted in service, no murmurs were noted when he was admitted for moderately advanced tuberculosis in October 1960 and for a gastrointestinal bleed in May 1967. Therefore, the examiner concluded that it is less likely as not that anything noted in the service treatment records contributed to his death. 

In a September 2016 statement, the appellant said that although she had spoken to doctors and although they had agreed that the Veteran's medication may have adversely affected his heart, she could not get a supporting letter from them. 

In a September 2016 statement, the appellant asserted that a contributing factor to the Veteran's death might have been the use of restraints at the rehabilitation center in addition to his medications. She also contended that the Veteran's medications for schizophrenia may have caused weight gain, diabetes, and heart problems. She enclosed a printout of side effects of the Veteran's medications.

By a letter dated in July 2017, a VA physician, P.J.A., MD, stated that he had reviewed a list of the Veteran's medications provided to him by the appellant for potential cardiotoxicity based on a Drug Reference Manual. He indicated that the Veteran's Zoloft (sertraline) was not cardiotoxic, Clozaril (Clozapine) was associated with congestive heart failure and hypotension, Risperidone was not cardiotoxic, Diazepam was associated with hypotension, and Chlorpromazine (Thorazine) was associated with hypotension. Dr. A. noted that the appellant told him that the Veteran was on the above medications for many years, and had low blood pressure during the weeks prior to his death including the day of his death. She stated that he had a heart attack on the day of his death, and that his blood pressure went down shortly after taking his medications. Dr. A. opined that at least four of the above agents solely or in combination could have contributed to his hypotension, with equal or greater likelihood assuming what she says is correct, and to his demise with Clozaril having the greatest evidence for direct cardiotoxicity, but only that it can do this. He concluded that the evidence for equal or greater likelihood with the Clozapine caused his heart attack is not seen. The Board finds that this medical opinion is equivocal, and expressed in speculative language, and therefore does not provide the degree of certainty required for medical nexus evidence. See McLendon v. Nicholson, 20 Vet. App. 79 (2006). Moreover, he ultimately opined that it was not at least as likely as not that Clozaril caused his MI, which is evidence weighing against the claim.

As noted above, the original death certificate did not include service-connected schizophrenia as a cause of death. The amended death certificate did include schizophrenia as an underlying cause of death, with a date of onset 55 years prior to the other causes of death. The Board finds that the amended death certificate is outweighed by the July 2016 VA medical opinions, which found no nexus between the service-connected psychiatric disorder and the Veteran's death. The Board finds the opinions of the VA examiner to be highly probative, as they are based on a review of the evidence of record and supported with reasoned medical explanations. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).

With regard to the internet articles and lists of medication side effects submitted by the appellant, the Board finds that these documents are also outweighed by the competent medical opinions by the VA examiner, and are accorded less probative value. 

The weight of the competent and credible evidence does not show a nexus between the Veteran's terminal conditions of acute MI, atrial fibrillation, and CHF, and any injury or disease during active duty service, and there is no evidence of hypertension or heart disease within the first post-service year. The weight of the evidence also demonstrates that the Veteran had multiple other serious medical conditions during the last years of his life.

The only other evidence in the record concerning the etiology of the cause of the Veteran's death is the appellant's own statements. While the appellant contends the Veteran's schizophrenia and medications for this disorder contributed to his death,  as a lay person, she has not shown that she has specialized training sufficient to render such an opinion. Accordingly, her opinion is not competent medical evidence, as such question requires medical expertise to determine. See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).

For these reasons and bases, the Board finds that the preponderance of the competent and credible evidence establishes that the Veteran's terminal CHF, atrial fibrillation, and MI developed many years after service, and that these conditions were not caused by any incident of his service or his single service-connected disability.

The preponderance of the competent and credible evidence does not show that the Veteran's service-connected disability of schizophrenia caused or substantially or materially contributed to the Veteran's death. See 38 C.F.R. § 3.312. The weight of the competent and probative evidence establishes that a disability incurred in or aggravated by service did not cause or contribute to the Veteran's death, and thus service connection for the cause of his death is not warranted. The preponderance of the evidence is against the claim; thus the benefit of the doubt rule does not apply, and the claim must be denied. 38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Service connection for the cause of the Veteran's death is denied.




S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


